Citation Nr: 1516848	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  12-34 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota


THE ISSUES

1.  Whether clear and unmistakable error (CUE) is present in an October 14, 2009 rating decision for failure to grant service connection for residuals of right rotator cuff repair.

2.  Whether new and material evidence has been received to reopen service connection for a spinal disability.

3.  Entitlement to service connection for a spinal disability, to include degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbosacral spine, including as due to the service-connected multiple sclerosis (MS) and left leg disabilities.

4.  Whether new and material evidence has been received to reopen service connection for right rotator cuff repair residuals.

5.  Entitlement to service connection for right rotator cuff repair residuals, including as due to service-connected MS.


(The issue of whether the November 22, 2011 Board decision denying an initial disability rating in excess of 30 percent for posttraumatic stress disorder should be revised or reversed on the grounds of CUE will be the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Accredited Agent


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1964 to July 1972, from May 1975 to April 1983, and from May 1988 to June 1992.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the RO in Sioux Falls, South Dakota.  Since the issuance of the last supplemental statement of the case (SSOC), additional evidence has been received by the Board for which a waiver of initial RO consideration was provided.  38 C.F.R. § 20.1304 (2014).  The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.

The issue of a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record in a June 2008 statement of the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of service connection for a spinal disability and right rotator cuff repair residuals are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An October 14, 2009 rating decision denied service connection for residuals of right rotator cuff repair.

2.  The Veteran has not pled with some degree of specificity an alleged error of fact or law in the October 14, 2009 rating decision, beyond a mere disagreement with how the RO evaluated the facts before it, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. 

3.  A July 2000 RO rating decision, and a subsequent April 2006 RO rating decision, denied service connection for a spinal disability, finding that the evidence of record did not show that a spinal disability occurred in or was caused by service.  The Veteran did not file a timely NOD following the July 2000 or April 2006 rating decisions and no new and material evidence was received during the one year appeal period following either decision.

4.  The new evidence received since the April 2006 rating decision relates to an unestablished fact of a nexus between a currently diagnosed spinal disability and the service-connected MS that is necessary to substantiate the claim for service connection for a spinal disability.

5.  An October 2009 RO rating decision denied service connection for right rotator cuff repair residuals, finding that the evidence of record did not show that the disability occurred in or was caused by service.  The Veteran did not file a timely NOD following the October 2009 rating decision and no new and material evidence was received during the one year appeal period following the decision.

6.  The new evidence received since the October 2009 rating decision relates to an unestablished fact of a nexus between a currently diagnosed right shoulder disability and the service-connected MS that is necessary to substantiate the claim for service connection for right rotator cuff repair residuals.


CONCLUSIONS OF LAW

1.  The Veteran has not reasonably raised a claim of CUE as to the October 14, 2009 RO rating decision denying service connection for residuals of right rotator cuff repair.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. § 3.105 (2014).  

2.  The July 2000 and April 2006 rating decisions denying service connection for a spinal disability became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§§ 20.302, 20.1103 (2014).

3.  Evidence received since the April 2006 rating decision is new and material to reopen service connection for a spinal disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  The October 2009 rating decision denying service connection for right rotator cuff repair residuals became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§§ 20.302, 20.1103 (2014).

5.  Evidence received since the October 2009 rating decision is new and material to reopen service connection for right rotator cuff repair residuals.  38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  In this decision, the Board reopens the issues of entitlement to service connection for a spinal disability and right rotator cuff repair residuals, and remands the reopened issues for additional development.  As such, further discussion of VA's duties to notify and to assist as to these issues is unnecessary at this time.  Further, VA's duties to notify and assist claimants under the VCAA do not apply to claims alleging CUE.  Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Therefore, no further discussion of VCAA duties to notify or assist will take place regarding the issue of CUE in an October 14, 2009 RO rating decision for failure to grant service connection for residuals of right rotator cuff repair.

Whether Clear and Unmistakable Error was Present in the 
October 14, 2009 Rating Decision

Previous determinations that are final and binding, including decisions of service connection and other matters, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior rating decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44.

The United States Court of Appeals for Veterans Claims (Court) has held that there is a three-pronged test to determine whether CUE is present in a prior determination: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

If a veteran wishes to reasonably raise a claim of CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 528 U.S. 967 (1999); Fugo, 6 Vet. App. at 43-44.  If the error alleged is not the type of error that, if true, would be CUE on its face, if the veteran is only asserting disagreement with how the RO evaluated the facts before it, or if the veteran has not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result, the claim must be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Further, VA's failure in the duty to assist cannot constitute CUE.  See Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2003).

The Veteran has not pled with some degree of specificity an alleged error of fact or law in the October 14, 2009 rating decision, beyond a mere disagreement with how the RO evaluated the facts before it, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.

In the January 2012 claim, the Veteran's representative listed six "current symptoms of disability that the Veteran is aware of."  Relevant to the instant matter, the list included the following: "CUE R. Shoulder SMR Worsened condition service related chronic."  The Board has interpreted this statement as a claim for CUE in the October 14, 2009 rating decision denying service connection for right rotator cuff repair residuals.  Further, it appears to the Board that the representative is arguing that the RO failed to consider service medical records concerning the Veteran's currently diagnosed right shoulder disability.  As the October 14, 2009 rating decision reflects that the RO reviewed the Veteran's service medical records, the representative's argument amounts to little more than a mere disagreement with how the RO evaluated the facts before it.  Per the above cited CUE law and regulation, such an argument does not reasonably raise a claim of CUE.  See Luallen, 8 Vet. App. 92; Caffrey v. Brown, 6 Vet. App. 377; Fugo, 6 Vet. App. 
at 43-44.

In light of the above, the Board finds that the Veteran has not sufficiently made a valid claim of CUE in this case.  As the arguments raised in the record do not meet the specificity required for allegations of CUE, the Board will dismiss the attempted CUE claim without prejudice.  See Hillyard v. Shinseki, 24 Vet. App. 343 (2011) (holding that there is a difference between the Board and RO decisions with respect to CUE claims, particularly in light of Disabled American Veterans (DAV) v. Gober, 234 F.3d 682, 699 (Fed. Cir. 2000) and 38 C.F.R. § 20.1409(c) which note that Board decisions of CUE cannot be re-challenged and are to be dismissed with prejudice on subsequent attempts, while RO decisions are not subject to similar treatment).


Reopening Service Connection for a Spinal Disability 
and Right Rotator Cuff Repair Residuals

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 
38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus v. Principi, 3 Vet. App. 510, 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In a July 2000 rating decision, and in a subsequent April 2006 rating decision, the RO denied service connection for a spinal disability.  The RO based the denial on the lack of evidence showing that a spinal disability was related to service.  Further, in an October 2009 rating decision, the RO denied service connection for right rotator cuff repair residuals, again finding that the evidence of record did not show that the disability occurred in or was caused by service.  The Veteran did not submit a timely NOD to any of the decisions, and no new and material evidence was received during the one year appeal periods; thus, the July 2000, April 2006, and October 2009 rating decisions became final as to the evidence then of record, and are not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.

Since the April 2006 rating decision denying service connection for a spinal disability and the October 2009 rating decision denying service connection for right rotator cuff repair residuals, VA has received additional argument and evidence from the Veteran's representative.  Specifically, in a December 2012 brief, the Veteran's representative argued that there is a causal connection between the Veteran's service-connected MS and the currently diagnosed spinal and right shoulder disabilities.  The representative noted that MS is an autoimmune disease that affects the brain and the spinal cord/central nervous system.  He advanced that that the disease attacks and weakens the entire bodily system, which in turn has negatively affected the Veteran's spine and right shoulder.  Medical articles included with the brief pertain to the assertion that MS attacks the central nervous system and can affect the body as a whole, including the trunk and extremities.  Such evidence could reasonably substantiate either the issue of service connection for a spinal disability or right rotator cuff repair residuals through an alternate theory of secondary service connection (38 C.F.R. § 3.310), which necessitates a VA examination and opinion.  See Shade, 24 Vet. App. at 117-18.  For these reasons, the Board finds that the additional evidence is new and material to reopen service connection for both a spinal disability and right rotator cuff repair residuals.


ORDER

The attempted claim of CUE in an October 14, 2009 rating decision denial of service connection for right rotator cuff repair residuals is dismissed without prejudice.

New and material evidence having been received, the appeal to reopen service connection for a spinal disability is granted.

New and material evidence having been received, the appeal to reopen service connection for right rotator cuff repair residuals is granted.


REMAND

VA Examination Addendum

VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In order to prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In November 2012, the Veteran received VA spinal and shoulder examinations for compensation purposes.  At the conclusion of the examinations, the VA examiner opined that neither the currently diagnosed spinal disabilities nor the currently diagnosed right shoulder disability were proximately due to or the result of the service-connected MS; however, no opinion was advanced as to whether either disability was aggravated by the service-connected MS.  See 38 C.F.R. § 3.310.  As such, a remand is necessary to obtain an addendum opinion.  Along the same lines, the Veteran has previously advanced that his spinal disabilities may be the result of an altered gait caused by the service-connected left leg disability.  To date, no opinion has been rendered as to whether the disabilities are related.

Finally, the Board notes that no opinions have been obtained by VA as to whether the spinal or right shoulder disabilities are directly related to an accident or disease in service.  Service treatment records reveal that on or about 1965 the Veteran was injured when he stepped on a landmine.  The evidence of record reflects that on various occasions the Veteran has advanced that both his back and right shoulder have hurt since this incident.  Further, a March 1982 service treatment record conveys that the Veteran complained of severe low back pain due to trauma after lifting an automobile and straining his back.  No opinions have been rendered as to whether either of these incidents may have caused the currently diagnosed spinal and/or right shoulder disabilities.  As such, a remand is necessary to obtain such opinions.

Outstanding Documents 

VA should obtain all relevant military, VA, and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  When a veteran identifies clinical treatment associated with specific military facilities, VA has a duty to either undertake an exhaustive record search or explain why such action is not justified.  Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).  

The record reflects that the Veteran has advanced receiving hospital treatment after stepping on the landmine in service.  In a June 2009 statement, the Veteran specifically identified receiving treatment at the Nha Trang Army Hospital in the Republic of Vietnam.  It is unclear from the record whether VA has attempted to retrieve any records related to the Veteran's hospital treatment.  As such, a remand is necessary to allow the AOJ to attempt to locate and obtain any existing treatment records.  Additionally, while on remand the AOJ should obtain any outstanding VA treatment records for the period on and after November 2012.

Accordingly, the issues of service connection for a spinal disability and right rotator cuff repair residuals are REMANDED for the following action:

1.  Contact the National Personnel Record Center (NPRC) and/or the appropriate entity and request that a search be made of the records of the Nha Trang Army Hospital in the Republic of Vietnam, for the relevant time period, for any entries pertaining to the Veteran, specifically, treatment for residuals of a landmine injury.  If no records are located, the Veteran should be notified pursuant to 
38 C.F.R. § 3.159(e).

2.  Associate with the record all VA treatment records pertaining to the treatment of the Veteran's spinal and right shoulder disabilities, not already of record, for the period on and after November 2012.

3.  Then, return the November 2012 VA spinal and shoulder examination reports to the VA examiner who conducted the examinations for an addendum opinion.  If the original VA examiner is unavailable, a new examiner may be assigned to address the requested opinions.  The relevant documents in the record should again be made available to the examiner, who should indicate on the examination report that he or she has reviewed the documents.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  

The examiner should provide the following opinions:

Spinal Disability

A)  Is it as likely as not (i.e., probability of 50 percent or more) that any currently diagnosed spinal disability had its onset during active service, including as due to either injuries sustained from stepping on a landmine in service on or about 1965, and/or back strain caused by the Veteran attempting to lift an automobile in March 1982?

B)  Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected left leg disability caused a currently diagnosed spinal disability, including as due to altered gait and/or additional stress placed on the back?

C)  Is it as likely as not (i.e., probability of 50 percent or more) that either the service-connected MS and/or left leg disability aggravated (that is, permanently worsened in severity) a currently diagnosed spinal disability?

Right Shoulder Disability

A)  Is it as likely as not (i.e., probability of 50 percent or more) that any currently diagnosed right shoulder disability had its onset during active service, including as due to injuries sustained from stepping on a landmine in service on or about 1965?

B)  Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected MS aggravated (that is, permanently worsened in severity) a currently diagnosed right shoulder disability?

If it is the examiner's opinion that there is aggravation of a currently diagnosed spinal and/or right shoulder disability, he or she should identify the baseline level of severity of the disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

4.  Then readjudicate the issues of service connection for a spinal disability (to include DDD and DJD of the lumbosacral spine, including as due to the service- connected MS and left leg disabilities) and service connection for right rotator cuff repair residuals (including as due to service connected MS).  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


